Citation Nr: 1121827	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a respiratory disorder (other than tuberculosis).

REPRESENTATION

Appellant represented by:	 Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1998 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) from November 2009 rating action of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issue adjudicated herein has been obtained.

2.  At no time during the current appeal period has the Veteran been found to have a respiratory disorder (other than tuberculosis) that is causally or etiologically related to her active duty.


CONCLUSION OF LAW

A respiratory disorder (other than tuberculosis) was not incurred in, or aggravated by, the Veteran's active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With regard to the issue on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Specifically, a pre-decisional letter sent to the Veteran in August 2009 fully satisfied the duty to notify provisions pertaining to her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that correspondence, the Veteran was notified of the information and evidence necessary to substantiate her service connection claim; which evidence, if any, she should obtain; which evidence, if any, will be retrieved by VA; and the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Further, the Veteran's service and VA treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that the Veteran was not afforded a pertinent VA examination.  38 C.F.R. § 3.159(c)(4) (2010).  A VA examination was scheduled in November 2009.  However, the Veteran failed to report without good cause.  When a veteran fails (without good cause) to report for an examination scheduled in conjunction with an original compensation claim, his/her appeal will be adjudication based on the evidence of record.  38 C.F.R. § 3.655 (2010).  In this regard, the Board notes that the duty-to-assist is not a one-way street.  If a veteran wishes help, he/she cannot passively wait for it in those circumstances where he/she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds that there is no indication in the record that any additional evidence relevant to this claim is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for certain chronic diseases such as bronchiectasis when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In the present appeal, the Veteran contends that she currently suffers from a respiratory disorder that is related to her service.  Notably, she has offered no statements regarding symptomatology of such a disorder.  

A review of service treatment records shows that in July 1998 the Veteran was treated for probable viral bronchitis.  The remainder of the service treatment records is negative for treatment for, or findings of, a chronic respiratory disorder.  

Post-service treatment records are completely silent for evidence of treatment for or diagnosis of a chronic respiratory disorder (other than tuberculosis).  Indeed, a physical examination conducted in June 2007 noted that the Veteran's lungs were clear in all lobes.  

As the Board has previously noted herein, the Veteran failed, without good cause, to report to a VA examination scheduled in November 2009.  Such an evaluation may have provided evidence supportive of her claim.  However, the duty-to-assist is not a one-way street.  If a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 191 (1991) & Hayes v. Brown, 5 Vet. App. 60, 68 (1993)).  Accordingly, as previously discussed herein, the Board finds that a remand of the Veteran's appeal to accord her another opportunity to undergo a pertinent VA examination is not warranted.  

The existence of a current disorder is the cornerstone of a claim for VA disorder compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claim's (Court) interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); & Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

In this case, the record shows no diagnosis of a chronic respiratory disorder (other than tuberculosis).  Although the Veteran avers that she suffers from a respiratory condition that is related to service, she is not competent to render a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay testimony is competent to establish pain or symptoms, but not establish a medical opinion).  As noted above, the Veteran has provided no evidence of symptoms associated with a respiratory disorder, and her service and post-service treatment records are silent for evidence of treatment for a chronic respiratory disorder.  

For the foregoing reasons, the Board finds that the evidence of record shows that, at no time during the current appeal, has a respiratory disorder (other than tuberculosis) associated with the Veteran's active service been diagnosed.  As the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and entitlement to service connection for such must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for a respiratory disorder (other than tuberculosis) is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


